Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-2, drawn to an optical stack including a first reflective polarizer adhered to a second reflective polarizer, each reflective polarizer transmitting at least 80% of light polarized along a pass axis of the reflective polarizer and reflecting at least 90% of light polarized along an orthogonal block axis of the reflective polarizer, an angle between the pass axes of the first and second reflective polarizers less than about 10 degrees, a separation between the two polymeric interference layers in the plurality of polymeric interference layers farthest from each other being d1 and d2 for the respective first and second reflective polarizers, d1 at least 20% less than d2; and including further specifics wherein d1 is at least 1 micrometer.
Group II, claim(s) 1, 3-4, drawn to an optical stack including a first reflective polarizer adhered to a second reflective polarizer, each reflective polarizer transmitting at least 80% of light polarized along a pass axis of the reflective polarizer and reflecting at least 90% of light polarized along an orthogonal block axis of the reflective polarizer, an angle between the pass axes of the first and second reflective polarizers less than about 10 degrees, a separation between the two polymeric interference layers in the plurality of polymeric interference layers farthest from each other being d1 and d2 for the respective first and second reflective polarizers, d1 at least 20% less than d2; and including further specifics drawn to the thicknesses of the individual polymeric interference layers.
Group III, claim(s) 1, 5-6, drawn to an optical stack including a first reflective polarizer adhered to a second reflective polarizer, each reflective polarizer transmitting at least 80% of light polarized along a pass axis of the reflective polarizer and reflecting at least 90% of light polarized along an orthogonal block axis of the reflective polarizer, an angle between the pass axes of the first and second reflective polarizers less than about 10 degrees, a separation between the two polymeric interference layers in the plurality of polymeric interference layers farthest from each other being d1 and d2 for the respective first and second reflective polarizers, d1 at least 20% less than d2; and including further specifics drawn to a first prism with a hypotenuse, a second prism with a hypotenuse, the optical stack adhered to the first and second hypotenuses, and further wherein the predetermined wavelength extends from a shorter first wavelength to a longer second wavelength, wherein coincident first and second light rays having the respective first and second wavelengths and incident at 45 degrees on each reflective .
Group IV, claim(s) 1, 5, 7-8, drawn to an optical stack including a first reflective polarizer adhered to a second reflective polarizer, each reflective polarizer transmitting at least 80% of light polarized along a pass axis of the reflective polarizer and reflecting at least 90% of light polarized along an orthogonal block axis of the reflective polarizer, an angle between the pass axes of the first and second reflective polarizers less than about 10 degrees, a separation between the two polymeric interference layers in the plurality of polymeric interference layers farthest from each other being d1 and d2 for the respective first and second reflective polarizers, d1 at least 20% less than d2; and including further specifics drawn to a first prism with a hypotenuse, a second prism with a hypotenuse, the optical stack adhered to the first and second hypotenuses, and further including a light source facing the first reflective polarizer; and an imager for modulating light facing the second reflective polarizer.
Group V, claim(s) 9-11, drawn to an optical construction comprising an optical stack disposed between and adhered to first and second optical elements, the optical stack comprising a first reflective polarizer facing the first optical element and adhered to a second reflective polarizer facing the second optical element, each reflective polarizer transmitting at least 80% of light polarized along a pass axis of the reflective polarizer and reflecting at least 80% of light polarized along an orthogonal block axis of .
Group VI, claim(s) 9, 12-13, drawn to an optical construction comprising an optical stack disposed between and adhered to first and second optical elements, the optical stack comprising a first reflective polarizer facing the first optical element and adhered to a second reflective polarizer facing the second optical element, each reflective polarizer transmitting at least 80% of light polarized along a pass axis of the reflective polarizer and reflecting at least 80% of light polarized along an orthogonal block axis of the reflective polarizer in a same predetermined wavelength range extending from a shorter first wavelength to a longer second wavelength, coincident first and second light rays having the respective first and second wavelengths and incident at 45 degrees on each reflective polarizer from an inside of the optical element facing the reflective polarizer, are reflected by the reflective polarizer as respective reflected .
Group VII, claim(s) 14-15, drawn to an optical system comprising: a polarizing beam splitter (PBS) comprising an optical stack comprising first and second polymeric reflective polarizers, for normally incident light and each wavelength in a wavelength range from about 400 nm to about 650 nm, each reflective polarizer transmitting at least 80% of light polarized along a pass axis of the reflective polarizer and reflecting at least 90% of light polarized along an orthogonal block axis of the reflective polarizer; a light source facing the second reflective polarizer; and an imager for modulating light facing the first reflective polarizer, such that first and second light rays emitted by the light source and having the respective 400 nm and 650 nm wavelengths, exit the PBS as respective exiting first and second light rays after being at least once reflected and at least once transmitted by the second reflective polarizer, reflected by the imager along coincident paths, and at least once reflected by the first reflective polarizer, a lateral separation between the exiting first and second light rays being less than about 20 micrometers.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
 lack unity of invention because even though the inventions of these groups require the technical feature of an optical stack including a first reflective polarizer adhered to a second reflective polarizer, each reflective polarizer transmitting at least 80% of light polarized along a pass axis of the reflective polarizer and reflecting at least 80% of light polarized along an orthogonal block axis of the reflective polarizer, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of T.J. Nevitt et al., “Recent advances in multilayer polymeric interference reflector products”, Thin Solid Films, vol. 532, 1 April 2013, pages 106-112, XP05576474, Amsterdam, NL, ISSN: 004006090, DOI: 10.1016/j.tsf.2012.12.103 (paragraphs [0001]-[0005], figures 1-6); US 2004/0061937 A1 (paragraphs [0069]-[0074], claim 1, figures 2, 3, 5); US 2008/0151147 A1 (paragraphs [0053]-[0054], figure 5); US 2014/0313572 A1 (paragraph [0083], figure 8); and/or US 2004/0004778 A1 (paragraph [0078], figure 10), as set forth in the International Search Report for PCT/IB2018/060028, mailed 4/11/2019, and cited in the IDS received 7/31/2020.
Furthermore, for each of Groups I-VII, each of the listed groups has special technical features not required for the other groups. The special technical features exclusive to each group are listed above in the listing of the groups.

Claim 1 links Groups I-IV, and claim 9 links Groups V-VI.  The restriction requirement among the linked inventions is subject to the nonallowance of the linking claim(s), claim 1 or 9.  Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking 
Applicant(s) are advised that if any claim(s) including all the limitations of the allowable linking claim(s) is/are presented in a continuation or divisional application, the claims of the continuation or divisional application may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
As per M.P.E.P. 812.01, a telephone call was not made to Applicant's representative to request an oral election to the above restriction requirement because of the complexity of the restriction requirement, and/or because the Examiner knows from past experience than an election will not be made by telephone since applicants generally want the restriction in writing.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does 
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK S. CHAPEL whose telephone number is (571)272-8042. The examiner can normally be reached M-F 9:30am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Derek S. Chapel/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
Derek S. CHAPEL
Primary Examiner
Art Unit 2872